                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


MARIO RUIZ, JOSE JIMENEZ            §
and JESUS PERALTA                   §
                                    §
     Plaintiffs,                    §
                                    §
v.                                  § CIVIL ACTION NO. 4:20-cv-274
                                    §
SAVAGE CONSTRUCTION, L.L.C.,        §
KYLE SAVAGE, INDIVIDUALLY,          §
and MARY SAVAGE, INDIVIDUALLY,      §
                                    §
     Defendants.                    §

          PLAINTIFFS’ CERTIFICATE OF INTERESTED PERSONS

     Plaintiffs     Mario   Ruiz,   Jose   Jimenez   and   Jesus   Peralta

(collectively, the “Plaintiffs”) file this their Certificate of

Interested Persons as follows:

     1.   Mario Ruiz
          Jose Jimenez
          Jesus Peralta
          c/o Mark Siurek
          Warren & Siurek, L.L.P.
          3334 Richmond Avenue, Suite 100
          Houston, Texas 77098
          Plaintiffs

     2.   Mark Siurek
          Warren & Siurek, L.L.P.
          3334 Richmond Avenue, Suite 100
          Houston, Texas 77098
          Attorney-in-Charge for Plaintiffs

     3.   Patricia Haylon
          Warren & Siurek, L.L.P.
          3334 Richmond Avenue, Suite 100
          Houston, Texas 77098
          Of Counsel for Plaintiffs
     4.    Savage Construction, LLC,
           c/o Kyle Savage, President
           13212 Browder Traylor Road
           Willis, Texas 77378
           Defendant

     5.    Kyle Savage, Individually
           13212 Browder Traylor Road
           Willis, Texas 77378
           Defendant

     6.    Mary Savage, Individually
           13212 Browder Traylor Road
           Willis, Texas 77378
           Defendant

     7.    At this time, the Plaintiffs are not aware of any other

persons,    associations   of    persons,    firms,   partnerships,

corporations, affiliates, parent corporations, or other entities

that are financially interested in the outcome of this litigation

other than those persons identified above.

                                Respectfully submitted,

                                 /S/ Mark Siurek
                                Mark Siurek
                                TBA# 18447900
                                Fed ID# 9417
                                3334 Richmond Avenue, Suite 100
                                Houston, Texas 77098
                                713-522-0066 (telephone)
                                713-522-9977 (fax)
                                msiurek@warrensiurek.com

                                ATTORNEY-IN-CHARGE FOR PLAINTIFFS




                                 -2-
                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Avenue, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com

                      CERTIFICATE OF DELIVERY

     I hereby certify that a true and correct copy of the foregoing
Plaintiffs’ Certificate of Interested Persons was sent by priority
mail on January 28, 2020 to the following properly addressed as
follows:

Savage Construction, LLC
c/o Kyle Savage, President
13212 Browder Traylor Road
Willis, Texas 77378

Kyle Savage, Individually
13212 Browder Traylor Road
Willis, Texas 77378

Mary Savage, Individually
13212 Browder Traylor Road
Willis, Texas 77378

                               /S/ Mark Siurek
                              Mark Siurek




                                -3-
